Exhibit 10.3

[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission.

AMENDMENT NO. 3

TO THE LISTING AND SALES AGREEMENT

EFFECTIVE DATE JULY 2, 2010, AS AMENDED (“AGREEMENT”)

This Amendment No. 3 to the Agreement (“Amendment No. 3”) is made effective as
of June 28, 2012 (“Amendment No. 3 Effective Date”) by and among Yahoo! Inc.,
and Yahoo! Realty Inc. (collectively “Yahoo”), on the one hand, and Zillow, Inc.
(“Zillow”), on the other hand. All capitalized terms not defined herein shall
have the meanings assigned to them in the Agreement.

WHEREAS, the Parties would like to display rental property listings on Yahoo!
Real Estate and other Yahoo Properties;

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
such other good and valuable consideration, the sufficiency of which is
acknowledged by the Parties hereto, Yahoo and Zillow agree to amend the
Agreement as follows:

 

  1. The definition of “Property” in Section 1 of the Agreement is deleted in
its entirety and replaced with the following definition:

““Property” means a parcel of residential real estate, including new or existing
homes and/or land, offered for sale or a residential property offered for rent
and included in the listings provided by the Zillow Site.”

 

  2. The definition of “Zillow Listings” in Section 1 of the Agreement is
deleted in its entirety and replaced with the following definition:

“Zillow Listings” means the entire list and description of Resale Homes, FSBO
Homes, rental properties (which may include third party trademark or brand
features) listed with or licensed to Zillow or with vendors of Zillow that
collect or aggregate Property listings data that Zillow has permission to
license to YRI and Yahoo for use under the terms of this Agreement, and any new
homes data or rental property data that Zillow may elect to make available via
the Listings API (subject to the terms of Section 2.2.2).

 

  3. The definition of “Zillow Listings Feed” in Section 1 of the Agreement is
deleted in its entirety and replaced with the following definition:

“Zillow Listings Feed” means the XML feed that contains all data relevant to
Zillow Listings which complies with the specifications set forth on Exhibit A
and is delivered in an XML format in accordance with the current RETS feed found
at www.rets.org with the addition of two fields (Share of Voice and
DisplayMode), as well as any other changes or additions to the RETS feed
mutually agreed to in writing by the Parties.”

 

  4. Exhibit A of the Agreement is hereby amended and supplemented to include
the changes reflected on Exhibit A-1 attached hereto to add rental property
listings to the Zillow Listings Feed.

 

  5. Section 2.1(a)(v) is hereby added as a new section to the Agreement and
shall read as follows:

“2.1(a)(v) As of the Amendment No. 3 Effective Date, Yahoo will include search
functionality for rental listings on the Yahoo Real Estate Home Page, the Search
Results Page, or such other location of Yahoo Properties and in such form as
determined by YRI and Yahoo in each of their reasonable but sole discretion.”

 

  6. Section 2.1(a)(vi) is hereby added as a new section to the Agreement and
shall read as follows:

 

Yahoo! & Zillow Confidential    Page 1 of 10



--------------------------------------------------------------------------------

Adding Rentals to Yahoo Feed

 

“2.1(a)(vi) On each page on the Yahoo Properties where rental listings from
Zillow are displayed in response to a search for rental listings, Users will be
provided links to property details pages related to each rental listing from
Zillow, hosted by YRI, through Yahoo, which will provide further information
about a Home for Sale (each a “Details Page”). In accordance with and subject to
Section 2.1(a) the Details Page can be modified at the discretion of YRI and
Yahoo, except that at all times YRE will make best efforts to display the data
delivered by Zillow as provided in the Home Details Section of Exhibit A-1. YRE
reserves the right to augment the listings with data from third parties,
including Users, as it sees fit, so long as such augmented data is identified as
being from a different source and is presented in accordance with the terms of
this Section 2.1(a).”

 

  7. Section 2.6(e) is hereby added as a new section and shall read as follows:

“2.6(e) As of the Amendment No. 3 Effective Date, YRE will refer owners and
landlords seeking to list rental properties on YRE to Zillow.”

 

  8. Section 2.2.2 of the Agreement is hereby amended by adding the following
additional language at the end of the paragraph:

“Beginning [***] until [***](“Initial Rental Exclusivity Term”), Zillow will be
the exclusive provider of listings for rental properties on the YRE site
(“Rental Listings Exclusivity”). The Parties acknowledge and agree that the
Initial Rental Exclusivity Term shall automatically renew for [***]after the end
of the Initial Rental Exclusivity Term (or any current renewal term,
collectively the “Rental Listings Exclusivity Term”) unless either Party
provides the other with written notice of its intent not to renew at least
thirty (30) days prior to the end of the then current term. The Parties further
acknowledge and agree that Yahoo shall not [***] (or any successor thereof),
even in the event that the Rental Listings Exclusivity Term expires or is
terminated by the Parties. If the Rental Listings Exclusivity Term expires or is
terminated, then the Parties will negotiate a trumping order for similar rental
listings from a new partner with the understanding that Yahoo will use
commercially reasonable efforts to provide the best user experience and optimize
revenue directly attributable to such rental listings. The Parties acknowledge
and agree that (a) during the Rental Listings Exclusivity Term, Yahoo may
discuss future opportunities with entities that aggregate rental listings,
(b) following the Rental Listings Exclusivity Term, Yahoo may include listings
for rental properties (excluding [***]or any successor thereof) on the YRE site
from entities that aggregate such rental listings, and (c) Yahoo’s actions under
either of the immediately preceding subsections (a) or (b) shall not be deemed
as a violation of the terms of this Section 2.2.2.”

 

  9. Section 2.2.3(d) of the Agreement is hereby amended by adding the following
additional language at the end of the paragraph:

“The Parties agree that Yahoo shall have the right to include such article
content on the Yahoo website home page (currently located at www.yahoo.com) or
finance page (currently located at www.finance.yahoo.com), including any
successor(s) or extension(s) of such pages operated by or on behalf of Yahoo or
its Affiliates.”

 

  10. Section 2.2.3 (e) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(e) Homes for Rent Listings. Zillow shall add rental listings to the Zillow
Listings Feed that it provides to Yahoo and provide an API to Yahoo for serving
rental contacts. By June 22, 2012, Zillow will provide a test feed of rental
property listings to Yahoo to power the YRE’s rental property search feature.
Zillow will also provide Yahoo with a Rent Zestimate (Zillow’s estimated monthly
rental price) API and Yahoo will show Rent Zestimates for the Zillow-provided
rental listings. Both Parties agree to adhere to the feed and implementation
requirements indicated in the “Functional Specification Document: Adding Rental
Listings to Zillow RETS feed” attached hereto as Exhibit A.1

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.    Yahoo! & Zillow Confidential   
Page 2 of 10



--------------------------------------------------------------------------------

Adding Rentals to Yahoo Feed

 

 

  11. Section 3.9 is hereby added as new section to the Agreement and shall read
as follows:

“Section 3.9 Monetization of Rental Listings. In the event that Zillow monetizes
rental listings, Zillow agrees to pay Yahoo [***]of Net Revenue generated by
rental listings, apportioned by the number of rental contacts (or another
performance metric to be mutually agreed upon) generated by Yahoo relative to
the total rental contacts from the Zillow and Yahoo networks combined.”

 

  12. Section 13 of the Agreement is hereby amended by adding the following
additional language at the end of the paragraph:

“Notwithstanding any other terms or agreements between the Parties, the Parties
may issue a joint press release announcing the inclusion of Zillow rental
property listings on Yahoo! Real Estate and other Yahoo Properties, the final
version of which is subject to both Parties’ approval.”

 

  13. Zillow and Yahoo each represent and warrant to the other that it has the
right, power and authority to enter into this Amendment No. 3.

 

  14. In the event of conflict between the terms and conditions of the Agreement
and the terms and conditions of this Amendment No. 3, the terms and conditions
of this Amendment No. 3 shall control. Except as amended by this Amendment
No. 3, the Agreement shall remain in full force and effect in accordance with
its terms.

 

  15. This Amendment No. 3 may be executed in two or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to the
Agreement to be executed by their duly authorized representatives as of the
Amendment No. 3 Effective Date.

 

YAHOO! INC.          By:   

/s/ ERIC ALEDORT

         Title:   

VP, BD

         Printed Name:   

Eric Aledort

         Date:   

6/28/12

         YAHOO! REALTY INC.       ZILLOW, INC. By:   

/s/ AMAN KOTHARI

      By:   

/s/ GREG SCHWARTZ

Title:   

SVP, CAO

      Title:   

CRO

Printed Name:   

Aman Kothari

      Printed Name:   

Greg Schwartz

Date:   

6/28/12

      Date:   

6/28/12

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.    Yahoo! & Zillow Confidential   
Page 3 of 10



--------------------------------------------------------------------------------

Adding Rentals to Yahoo Feed

 

EXHIBIT A-1

Functional Specification Document: Adding Rental listings to Zillow RETS feed

Yahoo! Real Estate & Zillow

Table of Contents

 

1

  

Introduction

     5   

1.1

  

Purpose and Scope

     5   

1.2

  

Intended Audience

     5   

1.3

  

Revision History

     5   

1.4

  

Assumptions

     5   

2

  

RETS Feed

     5   

3

  

UI Specifications

     6   

3.1

  

Search Results Page

     6   

3.1.1

  

Sorting

     6   

3.1.2

  

Search Result display

     7   

3.2

  

Home Details Page

     7   

3.3

  

Listing Ad API

     8   

3.4

  

Current Zillow Rental Contact Design Variations

     8   

3.4.1

  

Property Manager with Logo

     8   

3.4.2

  

Property Manager

     9   

3.4.3

  

Contact Landlord

     9   

4

  

Beacon

     9   

5

  

Reviewers

     10   

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.    Yahoo! & Zillow Confidential   
Page 4 of 10



--------------------------------------------------------------------------------

Adding Rentals to Yahoo Feed

 

Introduction

Purpose and Scope

This document describes the requirements and functional design for adding Rental
properties to Yahoo site.

Intended Audience

The primary audience for this document is Yahoo! Real Estate and Zillow.

Revision History

 

Version #

  

Date

  

Revised By

  

Revision Description

1.0    4/18/12    Zillow    Initial version. 1.1    5/23/12    Zillow    Added
post launch features.

Assumptions

 

  •  

Using the existing RETS feed to include Rental properties along with the For
Sale properties.

 

  •  

ListingAdAPI, Contact API, Beacon specifications are not changed.

 

  •  

Home details page for rent is similar to for sale page, additional requirements
for the home details page are added to this document.

RETS Feed

Following table provides the new rental fields included in the existing RETS
feed generated every day. This table only includes the changes or additions to
the rental feed.

 

Field Name

  

Type

  

Required

  

New

  

Notes

ListingCategory    Enumeration    Yes    N    Purchase/Lease/Rental
CommunityName    String    No    N    If exists. Deposit    String    No    N   
Deposit & Fees LeaseTerms    String    No    N    Lease Term AvailableDate   
int    No    N    Availability AvailableMonth    int    No    N    Availability
AvailableYear    int    No    N    Availability Pets    String    No    Yes   
Pets allowed UtilitesIncluded    String    No    Yes    Utilities included
PropertyType    String    Yes    No    Rental

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.    Yahoo! & Zillow Confidential   
Page 5 of 10



--------------------------------------------------------------------------------

Adding Rentals to Yahoo Feed

 

Apartment Listings

Zillow does not support the floor plans for a given community. Floor plans will
be sent in RETS feed as individual listings. For these listings

 

  •  

CommunityName field will be community name + floor plan name.

 

  •  

FullStreetAddress field will not include the UnitNumer

 

  •  

UnitNumber field is populated to differentiate the listings.

Example listing in Zillow:
http://www.zillow.com/homedetails/10290-NE-12th-St-143771-Bellevue-WA-98004/2120755813_zpid/

ListingURL

ListingURL in RETS feed for rentals is Zillow HDP URL.

After Yahoo implements the ListingAdAPI for Rentals, ListingURL will point to
the provider link if it exists otherwise the Zillow HDP URL.

UI Specifications

Search Results Page

Sorting

[***]

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.    Yahoo! & Zillow Confidential   
Page 6 of 10



--------------------------------------------------------------------------------

Adding Rentals to Yahoo Feed

 

Search Result display

 

  •  

Featured flag to show the featured status.

 

  •  

Show community name if exists, else show the street address.

 

  •  

[***]

 

  •  

Display the broker logo if is exists in RETS feed.

 

LOGO [g331080g30a00.jpg]

Home Details Page

 

  •  

Add Pets and Utilities Included fields in listing overview.

 

  •  

Similar to for sale page, show the “contact module” and ListingProvided by
Module. Listing Offered By module is shown.

 

  •  

[***]

 

  •  

If the community name exists display the community name.

 

  •  

If Availability date is today or past show the availability as “Now”.

 

  •  

If Availability date does not exist show availability as “Contact For Details”

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.    Yahoo! & Zillow Confidential   
Page 7 of 10



--------------------------------------------------------------------------------

Adding Rentals to Yahoo Feed

 

Listing Ad API

There are no changes to the listingadapi for rental listings. See the variations
of the contact modules for rental listings shown on Zillow. These designs are
for informational only, yahoo should be using their existing contact agent UX
treatment similar to the for sale pages.

Current Zillow Rental Contact Design Variations

Note: For the Zillow contact designs included in this specification, Yahoo shall
include all elements represented by Zillow in these screenshots, however, Yahoo!
does not necessarily have to follow the same design and reserves the right to
make changes to the user interface as deemed necessary.

Property Manager with Logo

 

LOGO [g331080g56d85.jpg]

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.    Yahoo! & Zillow Confidential   
Page 8 of 10



--------------------------------------------------------------------------------

Adding Rentals to Yahoo Feed

 

Property Manager

 

LOGO [g331080g94q15.jpg]

Contact Landlord

 

LOGO [g331080g72n65.jpg]

Beacon

Beacon requirements are similar to the For Sale pages.

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.    Yahoo! & Zillow Confidential   
Page 9 of 10



--------------------------------------------------------------------------------

Adding Rentals to Yahoo Feed

 

Search results page:

 

  •  

[***]

Home details page:

 

  •  

[***]

 

  •  

[***]

Reviewers

 

Name

 

Title/Role

   

 

[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.    Yahoo! & Zillow Confidential   
Page 10 of 10